Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered November 25, 1985, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant objects to a portion of the trial court’s charge to the jury and also contends that certain comments made during the prosecutor’s summation denied him a fair trial. However, as the defendant failed to object at the trial to any portion of the charge or any part of the prosecutor’s summation, these issues have not been preserved for appellate review. In any event, were we to reach these issues in the interest of justice, we would find the defendant’s contentions to be without merit. Finally, under the circumstances of this case, the sentence imposed was not excessive. Thompson, J. P., Bracken, Brown and Eiber, JJ., concur.